IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                       Nos. 96-20094 & 96-20095

                           Summary Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                                versus

WISTING FIERRO RUIZ,
                                           Defendant-Appellant.




          Appeals from the United States District Court
                For the Southern District of Texas


                        (USDC No. CA H 95-1470)

                         October 18, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Wisting Fierro Ruiz appeals the district court’s denial of his

motion to vacate, set aside, or correct his sentence under 28

U.S.C. § 2255.    In a second appeal, he also challenges the district

court’s denials of various postjudgment motions and its order

striking his “Emergency Motion for Summary Judgment,” which Fierro

filed after the district court had dismissed his § 2255 motion.


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     We do not have the authority to consider Fierro’s appeal of

the district court’s dismissal his § 2255 motion.   Fierro did not

file his notice of appeal until more than 180 days after entry of

the court’s order.   No matter what role the court clerk played in

causing the delay, the federal rules do not allow courts to enlarge

the time in which a litigant may file a notice of appeal after 180

days have elapsed.   See Fed. R. Civ. P. 77(d) (“Lack of notice of

the entry by the clerk does not affect the time to appeal or

relieve or authorize the court to relieve a party for failure to

appeal within the time allowed . . . .”); Fed. R. App. P. 4(a)(6)

(setting 180 days after entry of judgment as the last date on which

a district court may re-open the time for appeal in cases in which

a party does not receive notice of entry of judgment); Latham v.

Wells Fargo Bank, N.A., 987 F.2d 1199, 1201-03 (5th Cir. 1993).

     With respect to Fierro’s second appeal, the district court

struck his “Emergency Motion for Summary Judgment” in the § 2255

challenge because it was simply another effort to relitigate his

conviction, which has already received ample attention. See United

States v. Fierro, 38 F.3d 761 (5th Cir. 1994), cert. denied, ___

U.S. ___, 115 S. Ct. 1431 (1995).     District courts have broad

discretion in managing their dockets efficiently.     Sims v. ANR

Freight System, Inc., 77 F.3d 846, 848-49 (5th Cir. 1996); Matter

of U.S. Abatement Corp., 39 F.3d 556, 560 (5th Cir. 1994).      The

district court did not abuse its discretion when it struck Fierro’s

belated attempt to challenge the denial of his § 2255 motion.   By

                                 2
the same token, it did not abuse its discretion when it denied

Fierro’s motions to supplement the record, to amend a pleading, to

extend the time to appeal, and to obtain the court’s findings.

     Fierro   also   asks   this   court   to   strike   the   government’s

appellate brief, to impose sanctions against the government, and to

allow him to supplement his appellate brief.        For obvious reasons,

we deny these motions.

     Appeal number 96-20094 is DISMISSED for lack of appellate

jurisdiction; the district court’s actions challenged in appeal

number 96-20095 are AFFIRMED; the remaining motions are DENIED.




                                     3